Citation Nr: 0334752	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  03-20 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability.

2.  Entitlement to separate evaluations for service-connected 
skin disorders.

(The issue of entitlement to Service Disabled Veteran's 
Insurance RH under 38 U.S.C.A. § 1922(a) (West 2002) remains 
the subject of a remand of the Board of Veterans' Appeals 
(Board) dated November 6, 2002.)


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1975.

In a rating decision dated in July 1985, the Regional Office 
(RO) denied the veteran's claim for service connection for a 
psychiatric disability.  He was notified of this decision and 
of his right to appeal by a letter dated the following month.  
A timely appeal was not received.  The veteran has recently 
sought to reopen his claim for service connection for an 
acquired psychiatric disability.  

By rating action dated in November 2002, the RO, in pertinent 
part, concluded that new and material evidence had not been 
submitted, and did not reopen the veteran's claim for service 
connection for a psychiatric disability.  The veteran also 
asserts that separate ratings should be assigned for his 
service-connected skin conditions.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9 
(2002)).  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, the only notice 
afforded the veteran was provided in the statement of the 
case issued in May 2003.  The Board observes that the 
provisions of 38 C.F.R. § 3.159 (2003) were set forth.  In 
this regard, it was indicated that the VA would make a 
decision within thirty days if the veteran had not responded 
to a request for information.  

In addition, the Board observes that on his substantive 
appeal, the veteran requested to testify at a hearing before 
a Veterans Law Judge at the RO.  The Board notes that in a 
letter dated in August 2003, the RO advised the veteran that 
he had been placed on a list of people wishing to testify 
before a Veterans Law Judge at the RO.  Nevertheless, the 
claim was returned to the Board, prior to the scheduling of a 
hearing.  

Therefore, the Board concludes a remand is needed for 
compliance with the notice and duty to assist provisions 
contained in the VCAA.  The veteran may waive the right to 
notice and duty to assist required by the VCAA, although the 
record does not reflect that he has done so.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.

2.  The RO should schedule the veteran 
for a Travel Board hearing.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




